Hall, Justice.
It is considered and adjudged that the chancellor erred in permitting the voluntary bond described in the record to become a part of the case as cause shown against the prayer for injunction and receiver, said bond not being an adequate substitute for injunction and receiver. And having incumbered the exercise of his discretion with this document, he erred in denying the injunction under its influence. Let the judgment be reversed and the application .for injunction and receiver be heard de novo, unless the defendant corporation will enter into bond with good security' in the sum of $200,000, conditioned to pay whatever recovery may be had on final decree in this cause in favor of any and all persons who shall be parties thereto when such decree is rendered.
In case such bond, with security satisfactory to the chancellor, should be tendered at a time to be fixed by him, let the same be accepted, and thereupon let the judgment denying the injunction and receiver stand affirmed.
In either event, however, let the cost, both in this court and in the court below, on the present writ of error be paid by the defendants in error.
Judgment reversed on terms.